Citation Nr: 1015940	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  07-10 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for post 
traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
skin disorder, to include as a result of herbicide exposure.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
heart disorder.  

4.  Entitlement to service connection for a back disorder.  

5.  Entitlement to an increased disability rating for 
service-connected bilateral hearing loss, currently rated as 
10 percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to April 
1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  

In September 2009, the Veteran presented testimony at a 
personal hearing conducted at the Waco RO before the 
undersigned who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who 
is rendering the determination in this case.  A transcript of 
this personal hearing is in the Veteran's claims folder.

The issues of entitlement to service connection for PTSD, a 
skin disorder, a back disorder; whether new and material 
evidence has been submitted to reopen a claim for a heart 
condition; and entitlement to an increased rating for 
bilateral hearing loss are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In August 2004, the RO denied the claim for service 
connection for PTSD.  The Veteran was notified of that 
decision, but did not initiate an appeal.

2.  Some of the evidence received since August 2004 when 
considered by itself or in connection with evidence 
previously assembled, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim for service 
connection for PTSD. 

3.  In August 2004, the RO denied the claim for service 
connection for skin disorder.  The Veteran was notified of 
that decision, but did not initiate an appeal.

4.  Some of the evidence received since August 2004 when 
considered by itself or in connection with evidence 
previously assembled, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim for service 
connection for skin disorder. 


CONCLUSIONS OF LAW

1.  The August 2004 RO rating decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105(b), (c) 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 
(2009).

2.  New and material evidence has been received, and the 
claim for service connection for PTSD is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).

3.  The August 2004 RO rating decision that denied service 
connection for a skin rash is final.  38 U.S.C.A. § 7105(b), 
(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 
20.1103 (2009).

4.  New and material evidence has been received, and the 
claim for service connection for a skin disorder is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the claims to reopen for entitlement to service 
connection for PTSD and a skin disorder on appeal are being 
granted, there is no need to review whether VA's statutory 
duties to notify and assist are fully satisfied as any error 
would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); see 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).


LAW AND ANALYSIS

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency decision 
makers; which relates, either by itself or when considered 
with previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).  See also Duran v. Brown, 7 
Vet. App. 216, 220 (1994).  

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
PTSD. 

An August 2004 RO decision denied service connection for PTSD 
because there was no confirmed diagnosis of PTSD.  The 
Veteran was notified of the denial in August 2004.  Because 
the Veteran did not appeal that decision, it is final and not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105(c); 38 C.F.R. 
§ 20.1103.  

The Veteran, however, now seeks to reopen his claim.  As 
noted, despite the finality of a prior adverse decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is furnished with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  In June 2006, the Veteran filed a claim 
for PTSD.

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final August 2004 rating decision.  After reviewing 
the record, the Board finds that the additional evidence 
received since the final rating decision is new and material 
within the meaning of 38 C.F.R. § 3.156(a).  

The evidence associated with the Veteran's claims file 
subsequent to the decision includes, but is not limited to, 
VA records and various statements submitted by the Veteran.  

As noted, the Veteran's claim was previously denied because 
there was no confirmed diagnosis of PTSD.  In particular, the 
evidence now contains a diagnosis of PTSD.  In particular, 
the a September 2006 VA treatment entry indicates that the 
Veteran has been diagnosed with PTSD.  Obviously, this 
evidence is new in that it was not previously of record.  
Moreover, this evidence relates to an unestablished fact 
necessary to substantiate his claim.  Further, as its 
credibility is presumed, the VA record raises a reasonable 
possibility of substantiating the claim.  Justus, 3 Vet. App. 
at 513.  For these reasons, the Board finds that the 
additional evidence received since August 2004 warrants a 
reopening of the Veteran's claim of service connection for 
PTSD, as it is new and material evidence within the meaning 
of 38 C.F.R. § 3.156(a).

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
skin disorder, to include as a result of herbicide exposure.  

An August 2004 RO decision denied service connection for a 
skin rash because there was no permanent residual or chronic 
disability shown by the post-service evidence of record.  The 
Veteran was notified of the denial in August 2004.  Because 
the Veteran did not appeal that decision, it is final and not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103.  

The Veteran, however, now seeks to reopen his claim.  As 
noted, despite the finality of a prior adverse decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is furnished with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  In June 2006, the Veteran filed a claim 
for skin problems due to Agent Orange.

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final August 2004 rating decision.  After reviewing 
the record, the Board finds that the additional evidence 
received since the final rating decision is new and material 
within the meaning of 38 C.F.R. § 3.156(a).  

The evidence associated with the Veteran's claims file 
subsequent to the decision includes, but is not limited to, 
VA records and various statements provided by the Veteran.

As noted, the Veteran's claim was previously denied there was 
no current evidence of a skin disorder.  In particular, the 
evidence now contains evidence of a June 2006 VA record 
indicating that the Veteran has had a rash on his arms for 
over 30 years and had a current diagnosis of contact 
dermatitis.  Obviously, this evidence is new in that it was 
not previously of record.  Moreover, this evidence relates to 
an unestablished fact necessary to substantiate his claim.  
Further, as its credibility is presumed, the June 2006 VA 
record raises a reasonable possibility of substantiating the 
claim.  Justus, 3 Vet. App. at 513.  For these reasons, the 
Board finds that the additional evidence received since 
August 2004 warrants a reopening of the Veteran's claim of 
service connection for a skin disorder, as it is new and 
material evidence within the meaning of 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for PTSD is reopened.

New and material evidence having been submitted, the claim 
for entitlement to service connection for a skin disorder, to 
include as a result of herbicide exposure, is reopened.  


REMAND

Before decisions can be reached on the matters identified 
above, additional development is necessary.  As discussed 
during his September 2009 hearing, the Veteran identified 
treatment at the New Orleans VAMC after his release from 
service in April 1973 to when Hurricane Katrina hit, which 
caused him to relocate to Texas when he began receiving 
treatment at the Dallas VAMC.  A review of the evidence of 
record indicates that VA records from the New Orleans 
facility dated from July 2003 to March 2004 have been 
associated with the claims file.  

In January 2009, a formal finding of unavailability of 
treatment records from the New Orleans VAMC for the period 
from April 1973 to June 2003 was made.  However, upon review 
of the evidence, it is unclear if a search of the archived 
records was made.  The November 2007 response from the New 
Orleans VAMC does not indicate if archived records were 
searched.  Accordingly, as the Veteran has identified 
receiving treatment for several of his claimed conditions 
since the 1970s, a remand is necessary to attempt to obtain 
these records.  Additionally, it appears that there is a gap 
in VA treatment records at the New Orleans VAMC from March 
2004 to August 2005 and at the Dallas VAMC from August 2005 
to April 2006.  On remand, efforts should be undertaken to 
associate these records with the claims file.  

Additionally, in a December 2006 VA treatment entry, the 
Veteran reported that he was in receipt of Social Security 
Administration (SSA) disability benefits.  The U.S. Court of 
Appeals for Veterans Claims has held that, where VA has 
notice that the veteran is receiving disability benefits from 
the SSA, and that records from that agency may be relevant, 
VA has a duty to acquire a copy of the decision granting 
Social Security disability benefits, and the supporting 
medical documents on which the decision was based.  See Hayes 
v. Brown, 9 Vet. App. 67 (1996).  Under the circumstances 
presented here, the RO should request the Veteran's SSA 
medical records.

As VA treatment records and SSA records could potentially be 
associated with the claims file that might have a bearing on 
the matters on appeal, the Board cannot reach a final 
decision on any matters until such records have been 
obtained.  However, additional development should be 
undertaken on the following claims.  

1.  Entitlement to service connection for PTSD.

As referenced above, the Veteran contends that he has PTSD as 
the result of exposure to a mortar attack on Easter Sunday in 
1972.  The Board observes that the evidence of record is in 
conflict regarding whether the Veteran has a confirmed 
diagnosis of PTSD.  Importantly, following VA examination in 
September 2008, the Veteran was diagnosed with 
schizoaffective disorder, bipolar type.  Other medical 
evidence of record indicates that he has been diagnosed with 
bipolar disorder.

The Board observes that the Veteran was denied service 
connection for schizoaffective disorder, bipolar type in an 
August 2004 rating decision.  The Veteran did not appeal that 
decision and it is now final.  It appears from the evidence 
of record that the Veteran is seeking service connection for 
PTSD, not schizoaffective disorder.  However, in light of 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) which indicated 
that when a claimant makes a claim, he is seeking service 
connection for symptoms regardless of how those symptoms are 
diagnosed or labeled, the RO should ascertain from the 
Veteran whether he is also seeking to reopen his claim for 
schizoaffective disorder, bipolar type, which has not been 
addressed by the RO in the first instance.  

2.  Entitlement to service connection for a skin disorder, to 
include as a result of herbicide exposure.  

The Veteran contends that he has a skin rash as the result of 
his service in Vietnam as the result of his presumed exposure 
to Agent Orange.  The Veteran's service personnel records 
verified that he served in Vietnam from September 1971 to 
June 1972.  Thus, the Veteran is presumed to have been 
exposed to Agent Orange.  

The service treatment records indicate that the Veteran had a 
rash on his chest for five weeks in June 1971.  This record 
indicates that he had the rash before his verified service in 
Vietnam.  Nevertheless, the Veteran is competent to report 
that he developed a rash during his service in Vietnam and 
currently the Board has no reason to doubt his account.  See 
Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding 
veteran competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).  

Further, in VA treatment records dated in June 2006 and 
January 2007, the Veteran indicated that he had a rash on his 
arm for 30 years.  He also indicated that he had a rash on 
his chest.  The assessments were dermatitis.  

The Board concludes that a remand for a VA examination is 
necessary.  In this regard, there is currently competent and 
credible evidence of an in-service rash, in-service Agent 
Orange exposure, continuity of symptomatology of the rash 
since service, and current evidence of a rash.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  It should be noted that 
the Veteran testified that the rash is present when it is 
hot, so the examination should be scheduled accordingly.  
Accordingly, a remand for an examination to ascertain whether 
the Veteran has a skin disorder to include as due to his 
presumed exposure to Agent Orange is necessary.  Stefl v. 
Nicholson, 21 Vet. App. 120 (2007) (availability of 
presumptive service connection for some conditions based on 
exposure to Agent Orange does not preclude direct service 
connection for other conditions based on exposure to Agent 
Orange); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
to ascertain whether he desires to reopen 
his previously denied claim for 
entitlement to service connection for 
schizoaffective disorder, bipolar type, 
which was denied in an August 2004.  If 
so, the RO should develop the claim 
accordingly.  

2.  The RO/AMC should attempt to obtain 
treatment records from the New Orleans 
VAMC dated from April 1973 to 2003 and 
from March 2004 to August 2005.  
Additionally, treatment records from the 
Dallas VAMC from August 2005 to April 2006 
and from November 2009 to the present 
should also be associated with the claims 
file.  In particular, it must be 
documented that a search of any archived 
records from the New Orleans VA facility 
from 1973 to 2003 was made.  

3.  Associate any SSA disability records 
with the claims file.  

4.  Schedule the Veteran for a VA 
examination to evaluate his claim for 
service connection for a skin disability, 
to include as a result of presumed 
exposure to Agent Orange.  The examination 
should be scheduled during a time when the 
Veteran's claimed disorder is manifesting, 
which he indicates is during hot weather.  
A copy of the claims folder and this 
REMAND must be made available to the 
examiner in conjunction with the 
examination.  The examination report must 
include responses to the each of the 
following items:

Based on a review of the claims folder and 
the examination findings, including the 
service treatment records and VA treatment 
reports, the examiner should render any 
relevant diagnoses pertaining to the claim 
for a skin disorder.  

Additionally, the examiner should state a 
medical opinion as to the likelihood 
(likely, unlikely, at least as likely as 
not) that any current skin disorder is 
causally or etiologically related to the 
Veteran's presumed exposure to Agent Orange 
during his Vietnam service (September 1971 
to June 1972) opposed to its being more 
likely due to some other factor or factors.  
The examiner should also opine as to the 
likelihood that any current skin disorder 
is causally or etiologically related to the 
June 1971 notation that the Veteran had a 
rash on his chest for six weeks.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

5.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


